Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 1 of 100            FILED
                                                                   2019 Mar-01 PM 03:42
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




             EXHIBIT A
                                                         DOCUMENT 1
                                                                                                             ELECTRONICALLY FILED
                   Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 2 11/16/2018
                                                                              of 100 9:51 AM
                                                                                                                68-CV-2018-900874.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             68-CV-2018-900874.00
                                                                                                  KAREN DUNN BURKS, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             11/16/2018

                                                GENERAL INFORMATION
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
  GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL v. ADT ALABAMA CORP. ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                      NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        TRA002                                  11/16/2018 9:51:30 AM                             /s/ WILLIAM PAUL TRAYLOR III
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES       NO
                                          DOCUMENT 2
                                                                     ELECTRONICALLY FILED
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 3 11/16/2018
                                                                  of 100 9:51 AM
                                                                       68-CV-2018-900874.00
                                                                       CIRCUIT COURT OF
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                   KAREN DUNN BURKS, CLERK
             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                              BESSEMER DIVISION

GREG GILBERT, as Administrator               )
of the Estate of James Allman, deceased,     )
SONJA TODD, as Personal Representative       )
for the Estate of Barbara Piper Allman,      )
deceased,                                    )
                                             )
         Plaintiffs,                         )
                                             )
vs.                                          )   CASE NO. ___________________
                                             )
ADT ALABAMA, CORP.;                          )
ALARM ONE, INC.;                             )
Fictitious Defendants A, B, C and D,         )
being those persons, firms or corporations )
whose actions, inactions, negligence,        )
wantonness and other wrongful conduct        )
which caused or contributed to the           )
Decedent’s injuries, damages and death,      )
whose true names and identities are          )
presently unknown to the Plaintiff           )
but will be substituted by amendment         )
when ascertained; Fictitious Defendants      )
E, F, G and H, whether singular or plural, )
being those persons, firms, corporations,    )
partnerships, and/or entities that           )
manufactured, sold, distributed and/or       )
made available the products at issue in this )
matter, whose true names and identities are )
unknown to the plaintiff at this time but    )
will be added by amendment when              )
ascertained; Fictitious Defendants           )
I, J, K and L, being those legal entities,   )
persons, firms or corporations responsible )
for monitoring the subject alarm system,;    )
whose true names and identities are          )
unknown to the plaintiff at this time but    )
will be added by amendment when              )
ascertained;                                 )
Fictitious Defendants M, N, O and P,         )
being those legal entities, persons, firms   )
or corporations who were responsible for     )
installing the subject alarm system,         )
whose true names and identities are          )
                                           DOCUMENT 2
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 4 of 100



unknown to the plaintiff at this time but       )
will be added by amendment when                 )
ascertained;                                    )
Fictitious Defendant Q, R, S, being that        )
person, firm or corporation responsible for     )
warning the deceased of a fire and also         )
alerting the authorities and notifying them     )
of the fire, whose true names and identities    )
are unknown to the plaintiff at this time but   )
will be added by amendment when                 )
ascertained.                                    )
                                                )
       Defendants.                              )

                                          COMPLAINT

       COMES NOW the Plaintiff, Greg Gilbert, as Administrator of the Estate of James
Allman, deceased, and Sonja Todd, as personal representative of the Estate of Barbara Piper
Allman, by and through their attorney, J. Gusty Yearout, and for their Complaint state as
follows:
       1.      Plaintiff, Greg Gilbert, brings this civil action on behalf of the Estate of James
Allman, hereinafter Plaintiff, who was a consumer user of an alarm system manufactured and
sold by Defendants. As a direct and proximate cause of Defendants’ negligence, Mr. Allman
was caused to suffer physical injuries, including his death on March 19, 2017.
       2.      Plaintiff, Sonja Todd, brings this civil action on behalf of the Estate of Barbara
Piper Allman, hereinafter Plaintiff, who was a consumer user of an alarm system manufactured
and sold by Defendants. As a direct and proximate cause of Defendants’ negligence, Mrs.
Allman was caused to suffer physical injuries, including her death on March 19, 2017.
       3.      Plaintiff, Greg Gilbert, is an adult resident of Jefferson County, Alabama and has
been appointed Administrator of the Estate of James Allman by the state of Alabama. The
claims on behalf of the Estate of James Allman are brought under the Alabama Wrongful Death
Statute, Code of Alabama, §6-5-411, et. seq.
       4.      Plaintiff, Sonja Todd, is an adult resident of Jefferson County, Alabama and has
been appointed personal representative of the Estate of Barbara Piper Allman by the state of
Alabama. The claims on behalf of the Estate of Barbara Piper Allman are brought under the
Alabama Wrongful Death Statute, Code of Alabama, §6-5-411, et. seq.
                                           DOCUMENT 2
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 5 of 100



       5.      The Defendant, ADT ALABAMA, CORP. (hereinafter “ADT”), is a domestic
corporation who was registered to do business in Alabama and was doing business in Jefferson
County, Alabama at all relevant times hereto.
       6.      The Defendant, Alarm One, Inc. is a domestic corporation which installs alarm
systems manufactured and sold by Defendant, ADT. The Defendant was licensed to do business
in Alabama and was doing business in Jefferson County Alabama on all relevant times hereto.
       7.      Fictitious Defendants A, B, C and D are those persons, firms or corporations
whose actions, inactions, negligence, wantonness and other wrongful conduct caused or
contributed to the injuries, damages and death, whose true names identities are presently
unknown to the Plaintiffs but will be substituted by amendment when ascertained.
       8.      Fictitious Defendants E, F, G and H are those persons, firms, corporations,
partnerships and/or entities that manufactured, sold, distributed and/or made available the
magnetic pull cord device, whose true names or identities are presently unknown to the Plaintiffs
but will be substituted by amendment when ascertained.
       9.      Fictitious Defendants I, J, K and L, being those legal entities, persons, firms or
corporations responsible for monitoring the subject alarm system, whose true names or identities
are presently unknown to the Plaintiffs but will be substituted by amendment when ascertained.
       10.     Fictitious Defendants M, N, O and P, being those legal entities, persons, firms
or corporations who were responsible for installing the subject alarm system whose true names
or identities are presently unknown to the Plaintiffs but will be substituted by amendment when
ascertained.
       11.     Fictitious Defendant Q, R, S, being that person, firm or corporation responsible

for warning the deceased of a fire and also alerting the authorities and notifying them of the fire.

       12.     “Defendants” refers collectively to all of Defendants, named and fictitious, in this
Complaint unless otherwise specified.
       13.     Personal jurisdiction and subject matter jurisdiction are appropriate in this Court
as to all Defendants, as all Defendants have done business in Jefferson County, Alabama, either
directly or by agent, and have thus availed themselves of this jurisdiction.
                                            DOCUMENT 2
        Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 6 of 100



                                               FACTS
        14.     On or about March 11, 2002, the decedents purchased an alarm system and the
installation and monitoring system from the Defendants.
        15.     On or about March 11, 2002, the decedents entered into a contractual relationship
with the Defendants for the installation and monitoring of the above mentioned alarm system.
        16.     The alarm system included burglar alarm with window sensors and glass break
detectors and door sensors and a heat detector in the kitchen.
        17.     The monitoring of this alarm system in the home of the decedents should have
warned the decedents of any fire and notified the proper authorities so that the fire could be
attended to.
        18.     On or about March 11, 2002, the Defendants installed the above referenced alarm
system with a warning device programmed in the system to warn the decedents of a fire and to
alert the authorities of the fire.
        19.     At all times relevant hereto, the decedents paid their monthly charges and were
current at the time of the accident.
        20.     On or about March 19, 2017 there was a fire in the kitchen of the decedents’
home. The decedents were elderly and depended on the proper operation of the alarm system
particularly warning of a fire to themselves and to the authorities.
        21.     At no time did the alarm system perform as it was guaranteed to perform and that
is to warn the decedents of the fire and to notify authorities.
        22.     As the proximate consequence of the negligence and breach of contract of the
Defendants caused the death of James Allman and Barbara Piper Allman.
        23.     The Defendants never called the decedents regarding the fire, nor did they notify
the proper authorities about the fire, which they were contractually obligated to do as part of the
monitoring agreement.
        24.     The Defendants negligence and breach of contract in failing to warn the decedents
and the authorities proximately caused the death of these decedents.
        25.     The failure to warn the decedents of the fire and to notify the authorities of the
fire and to fully protect the decedents from this catastrophy was the result of the Defendants’
negligence, wantonness and breach of contract.
                                            DOCUMENT 2
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 7 of 100



          26.   All Fictitious Defendants, whose names are unknown to the Plaintiffs but will be
added by amendment were responsible for the negligent, wanton conduct which proximately
caused the death of James Allman and Barbara Allman. Further, all Fictitious Defendants were
responsible for the breach of warranty and the breach of the Alabama Extended Manufacturers
Liability Doctrine. These Fictitious Defendants will be replaced with the true and correct name
once the Plaintiffs discover this information.
                                           COUNT ONE
                                            (Negligence)
          27.   Plaintiffs re-allege paragraphs 1 through 26 of this Complaint as if fully set forth
herein.
          28.   The Defendants are guilty of negligence in the installation, monitoring,
manufacturing, marketing, testing, inspecting, furnishing, selling and distributing the alarm
system in question. The Defendants owed a duty to the decedents, James Allman and Barbara
Piper Allman, to properly design, manufacture, advertise, market, test, inspect, furnish, sell,
distribute and monitor the alarm system
          29.   The Defendants breached their duty and were negligent in its design, marketing,
advertising, manufacturing, testing, furnishing, selling, distributing and monitoring of the alarm
system in question.
          30.   As a direct and proximate result of the negligence, wrongful and/or wanton
conduct of the Defendant ADT, James Allman and Barbara Allman suffered injuries and
damages which resulted in their deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.


                                           COUNT TWO
                                           (Wantonness)
          31.   Plaintiffs re-allege paragraphs 1 through 30 of this Complaint as if fully set forth
herein.
          32.   The Defendants were wanton in the installation, manufacturing, monitoring,
advertising, testing, inspecting, furnishing, selling and distribution of this alarm system. The
                                            DOCUMENT 2
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 8 of 100



Defendants failed to carry out the requirements of the contract and wantonly performed their
duties as required by the contract. This wantonness would directly result in severe damages to
the decedents when it came to warning of the fire and the authorities of the fire which in fact led
to the proximate cause of the decedents’ deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.


                                          COUNT THREE
                                         (Breach of Contract)
          33.   Plaintiffs re-allege paragraphs 1 through 32 of this Complaint as if fully set forth
herein.
          34.   The Defendants were guilty of breach of contract in the installation,
manufacturing, monitoring, advertising, testing, inspecting, furnishing, selling and distribution of
this alarm system. The Defendants failed to carry out the requirements of the contract and failed
to perform their duties as required by the contract. This breach of contract would directly result
in severe damages to the decedents when it came to warning the decedents of the fire and the
authorities of the fire which in fact led to the proximate cause of the decedents’ deaths.
          35.   The breach of contract by the Defendants proximately caused the decedents’
deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.


                                           COUNT FOUR
                 (Breach of Alabama’s Extended Manufacturers Liability Doctrine)
          36.   Plaintiffs re-allege paragraphs 1 through 35 of this Complaint as if fully set forth
herein.
          37.   At all times relevant hereto, the Defendants were engaged in the business of
designing, manufacturing, advertising, marketing, testing, inspecting, furnishing, selling and
distributing the alarm system in question throughout the United States, including the State of
                                            DOCUMENT 2
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 9 of 100



Alabama, for the use of members of the general public. Said Defendants, during said period of
time and for said consideration, designed, manufactured, advertised, marketed, tested, inspected,
furnished, sold and distributed the alarm system in question.
          38.   Plaintiffs allege that the alarm system and/or its component parts left the
possession and control of the Defendants were in a defective condition and were unreasonably
dangerous to the decedents as the ultimate users.
          39.   At all relevant times hereto, said alarm system and/or its component parts, which
were in substantially the same condition as when installed, manufactured and/or distributed, was
being used in a manner that was foreseeable. The alarm system was not fit and suitable when
used in its foreseeable manner, but, to the contrary was defective and unreasonably dangerous
when being so used. Said Defendant knew, or in the exercise of reasonable care, should have
known that said alarm system was unreasonably dangerous when used in its foreseeable manner.
The defective condition was the proximate cause of the injuries and damages to the decedents,
and rendered the Defendant liable to the Plaintiffs pursuant to the Alabama Extended
Manufacturers Liability Doctrine.
          40.   As a proximate consequence of the aforesaid breach of the Alabama Extended
Manufacturers Liability Doctrine, the Defendants, James Allman and Barbara Allman were
caused to suffer injuries and damages which resulted in their deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.
                                            COUNT FIVE
                                         (Breach of Warranty)
          41.   Plaintiffs re-allege paragraphs 1 through 40 of this Complaint as if fully set forth
herein.
          42.   The Defendants expressly and/or impliedly warranted that the alarm system
involved in the occurrence made the basis of this Complaint was reasonably fit and suitable for
the purpose for which it was intended to be used.
          43.   Defendants breached said express and/or implied warranties in that said alarm
system was not reasonably fit and suitable for the purpose for which it was intended to be used,
but, to the contrary, said alarm system was in a dangerously defective and unsafe condition.
                                           DOCUMENT 2
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 10 of 100



       44.      As a proximate consequence of the Defendants breach of warranty the
Defendants, James Allman and Barbara Allman, suffered injuries and damages which resulted in
their deaths.
       45.      As a proximate consequence of the aforesaid breach of the Alabama Extended
Manufacturers Liability Doctrine by the Defendants, James Allman and Barbara Allman, were
caused to suffer injuries and damages which resulted in their deaths.
       WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.
                                                     Respectfully submitted,

                                                     /s/ J. Gusty Yearout
                                                     J. Gusty Yearout (YEA 002)
                                                     Attorney for Plaintiff

OF COUNSEL:
YEAROUT & TRAYLOR, P.C.
3300 Cahaba Road, Ste. 300
Birmingham, AL 35223
(205) 414-8180
(205) 414-8199 Facsimile
gyearout@yearout.net

                    PLAINTIFF DEMANDS TRIAL BY STRUCK JURY

                                                     /s/ J. Gusty Yearout
                                                     Attorney for Plaintiff



PLEASE SERVE DEFENDANTS VIA CERTIFIED MAIL AS FOLLOWS:

ADT ALABAMA, CORP.
c/o Sang Tae Kim
323 Samford Village Court, Ste. 100
Auburn, AL 36830

ALARM ONE, INC.
c/o Clint B. Choate
1824 29th Avenue S., Ste. 206
Birmingham, AL 35209
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 11 of 100


                                      AlaFile E-Notice




                                                                         68-CV-2018-900874.00


To: WILLIAM PAUL TRAYLOR III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 11/16/2018 9:51:41 AM




    Notice Date:    11/16/2018 9:51:41 AM




                                                                        KAREN DUNN BURKS
                                                                      CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                                    1851 2ND AVENUE NORTH
                                                                                 SUITE 130
                                                                        BESSEMER, AL, 35020

                                                                                  205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 12 of 100


                                      AlaFile E-Notice




                                                                         68-CV-2018-900874.00


To: ADT ALABAMA CORP.
    C/O SANG TAE KIM
    323SAMFORDVILLAGECT.#100
    AUBURN, AL, 36830




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 11/16/2018 9:51:41 AM




    Notice Date:    11/16/2018 9:51:41 AM




                                                                        KAREN DUNN BURKS
                                                                      CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                                    1851 2ND AVENUE NORTH
                                                                                 SUITE 130
                                                                        BESSEMER, AL, 35020

                                                                                  205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 13 of 100


                                      AlaFile E-Notice




                                                                         68-CV-2018-900874.00


To: ALARM ONE, INC.
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 11/16/2018 9:51:41 AM




    Notice Date:    11/16/2018 9:51:41 AM




                                                                        KAREN DUNN BURKS
                                                                      CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                                    1851 2ND AVENUE NORTH
                                                                                 SUITE 130
                                                                        BESSEMER, AL, 35020

                                                                                  205-497-8510
               Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 14 of 100
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     68-CV-2018-900874.00
Form C-34 Rev. 4/2017                                - CIVIL -
                        IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
               GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
  NOTICE TO:       ADT ALABAMA CORP., C/O SANG TAE KIM 323SAMFORDVILLAGECT.#100, AUBURN, AL 36830

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM PAUL TRAYLOR III                                                                       ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3300 Cahaba Road, Suite 300, BIRMINGHAM, AL 35223                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                        GREG GILBERT
     Service by certified mail of this Summons is initiated upon the written request of ADMINISTRATOR ESTATE OF
                                                                                        JAMES ALLMAN, DEC.
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          11/16/2018 9:51:41 AM                           /s/ KAREN DUNN BURKS               By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WILLIAM PAUL TRAYLOR III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
               Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 15 of 100
State of Alabama                                                                                       Court Case Number
Unified Judicial System
                                                      SUMMONS
                                                                                                       68-CV-2018-900874.00
Form C-34 Rev. 4/2017                                  - CIVIL -
                        IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
               GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
  NOTICE TO:       ALARM ONE, INC., C/O CLINT B. CHOATE 1824 29TH AVE.S.,#206, BIRMINGHAM, AL 35209

                                                                (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM PAUL TRAYLOR III                                                                       ,
                                                           [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3300 Cahaba Road, Suite 300, BIRMINGHAM, AL 35223                                                                  .
                                                                        [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                        GREG GILBERT
     Service by certified mail of this Summons is initiated upon the written request of ADMINISTRATOR ESTATE OF
                                                                                        JAMES ALLMAN, DEC.
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          11/16/2018 9:51:41 AM                           /s/ KAREN DUNN BURKS               By:
                     (Date)                                               (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                          /s/ WILLIAM PAUL TRAYLOR III
                                                                  (Plaintiff's/Attorney's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                           .
                                                                                                           (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                  in                                                                   County,
                     (Name of Person Served)                                                     (Name of County)

  Alabama on                                                .
                                   (Date)
                                                                                                       (Address of Server)

  (Type of Process Server)                       (Server's Signature)


                                                 (Server's Printed Name)                               (Phone Number of Server)
            USPS TRACKING # »                     >
            ' t•' i
                  V i          • w, ^   *   yf*
                                                                                 First-Class Mail
                       |U j|
                                                                                 Postage & Fees Paid
                                                                                 USPS
                                                                                 Permit No. G-10


        mi            302^ 71E4 1176 E3
United States              • Sender: Please print your name, address, and ZIP+4® in this box*
Postal Service
                                                      OFFICE OF THE CIRCUIT CLE*K
     fltfo                                            BESSEMER DIVISION
                                                                                                                                                                           DOCUMENT 5




                      in Off,,.                       JEFFERSON COUNTY, ALABAMA
                                              £       P.O. BOX 1310
         "a si n                                      BESSEMER, ALABAMA 35021-1310

                           %
                                                                                                       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 16 of 100
                                                                                                                   COMPLETE THIS SECTION ON DELIVERY
             SENDER: COMPLETE THIS SECTION
             • Complete items 1,2, and 3.                                                                                                                               • Agent
             Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 17 of 100




             • Print your name and address on the reverse                                                                                                        A      • Addressee
               so that we can return the card to you.                                                                                                             Cy Date of   Delivery
                                                                                                                 ' B. Recelved by (Printed Name)
             • Attach this card to the back of the mailpiece,
               or on the front if space permits.
                                                                                                                                                                      'V/#7r
             1. Article Addressed to:                                                                              D. Is delivery address different from Item 1? • Yes
                                                                                                                      If YES, enter delivery address below:      • No
                                                                                 ADT ALABAMA CORP.                            CVIfyf 900874
DOCUMENT 5




                                                                                 C/0 SANG TAE KIM                             S&C/ D001
                                                                                 323 SAMFORD VILLAGE CT#100                                       V
                                                                                 AUBURN, AL 36830
                                                                                                                 3. Service Type                                         ail Express®
                                                                                                                                                              • Regi^d       lail™
                                                                                                                 • Adult Signature
                                                                                                                 • Adult Signature Restricted Delivery        • Reglsti          Restricted
                                                                                                                 ftifcertifled Mall®                                 ery
                                                                                                                 • Certified Mail Restricted Delivery            letum Receipt for
                                                                                   9590 9402 3029 71241178 23    • Collect on Delivery
                                                                                                                                                                 lerchandlse
                                                                                                                                                                          _
                                                                                                                 • Collect on Delivery Restricted Delivery    D Signature Confirmation
                      2. Article Number (Transfer from service label)                                            n inoUrec| Mai                               • Signature Confirmation
                                                                                                                       lired Mail Restricted Delivery           Restricted Delivery
                                                                                 70 m Efi? Q Q0Q 0 BS ai 785 6         v $500)
                                                                                                                                                             Domestic Return Receipt
                PS Form 3811, July 2015 PSN 7630-02-000-9053
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 18 of 100


                                     AlaFile E-Notice




                                                                          68-CV-2018-900874.00
                                                                          Judge: DAVID J HOBDY
To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                          NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                          The following matter was served on 12/18/2018

                                  D001 ADT ALABAMA CORP.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                      KAREN DUNN BURKS
                                                                    CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                                  1851 2ND AVENUE NORTH
                                                                               SUITE 130
                                                                      BESSEMER, AL, 35020

                                                                                  205-497-8510
                                        DOCUMENT 7
                                                                    ELECTRONICALLY FILED
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 191/17/2019
                                                                 of 100 3:03 PM
                                                                      68-CV-2018-900874.00
                                                                      CIRCUIT COURT OF
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                  KAREN DUNN BURKS, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BESSEMER DIVISION


GREG GILBERT, as Administrator                 )
of the Estate of James Allman, deceased,       )
SONJA TODD as Personal Representative          )
for the Estate of Barbara Piper Allman,        )
deceased,                                      )
                                               )
       Plaintiffs,                             )
v.                                             )     CASE NO.:
                                               )     68-CV-2018-900874.00
ADT ALABAMA CORP.;                             )
ALARM ONE, INC.;                               )
Fictitious Defendants A, B, C and D,           )
being those persons, firms or corporations     )
whose actions, inactions, negligence           )
wantonness and other wrongful conduct          )
which caused or contributed to the             )
Decedent’s injuries, damages and death,        )
whose true names and identities are            )
presently unknown to the Plaintiff             )
but will be substituted by amendment           )
when ascertained; Fictitious Defendants        )
E, F, G and H, whether singular or plural,     )
being those persons, firms, corporations,      )
partnerships, and/or entities that             )
manufactured, sold, distributed and/or         )
made available the products at issue in this   )
matter, whose true names and identities are    )
unknown to the plaintiff at this time but      )
will be added by amendment when                )
ascertained; Fictitious Defendants             )
I, J, K and L, being those legal entities,     )
persons firms or corporations responsible      )
for monitoring the subject alarm system,       )
whose true names and identities are unknown    )
to the plaintiff at this time but              )
will be added by amendment when                )
ascertained;                                   )
Fictitious Defendants M, N, O and P,           )
being those legal entities, persons, firms     )
or corporations who were responsible for       )
installing the subject alarm system,           )
whose true names and identities are            )
unknown to the plaintiff at this time but      )
                                            DOCUMENT 7
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 20 of 100



will be added by amendment when                       )
ascertained;                                          )
Fictitious Defendant Q, R, S, being that              )
Person, firm or corporation responsible for           )
warning the deceased of a fire and also               )
alerting the authorities and notifying them           )
of the fire, whose names and identities               )
are unknown to the plaintiff at this time but         )
will be added by amendment when                       )
ascertained,                                          )
                                                      )
       Defendants.                                    )


                             ANSWER OF ADT ALABAMA CORP.

       COMES NOW ADT Alabama Corp., Defendant in the above-styled cause, by and

through the undersigned counsel, hereby responds to the Complaint and denies all allegations of

fact, conclusions of law, or other matter contained in the Complaint, including headings and

captions, not specifically admitted in this Answer:

       1.        Defendant is without knowledge as to the facts alleged, which are, therefore,

       denied.

       2.        Defendant is without knowledge as to the facts alleged, which are, therefore,

       denied.

       3.        Defendant is without knowledge as to the facts alleged, which are, therefore,

       denied.

       4.        Defendant is without knowledge as to the facts alleged, which are, therefore,

       denied.

       5.        Defendant admits that ADT Alabama is an Alabama corporation. Otherwise

       denied.
                                               DOCUMENT 7
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 21 of 100



          6.        Defendant is without knowledge as to the facts alleged, which are, therefore,

          denied.

          7.        Defendant is without knowledge as to the facts alleged, which are, therefore,

          denied.

          8.        Defendant is without knowledge as to the facts alleged, which are, therefore,

          denied.

          9.        Defendant is without knowledge as to the facts alleged, which are, therefore,

          denied.

          10.       Defendant is without knowledge as to the facts alleged, which are, therefore,

          denied.

          11.       Defendant is without knowledge as to the facts alleged, which are, therefore,

          denied.

          12.       Paragraph 12 is a definition of a term used in Plaintiff’s complaint to which no

response is required. To the extent that any response is deemed required to Paragraph 12, it is

denied.

          13.       Defendant admits that it is subject to the personal jurisdiction of Alabama state

courts. Otherwise denied.

                                                  FACTS

          14.       Denied. ADT Alabama Corp. does not, and has never, sold, installed, or

monitored alarm systems of any kind. ADT Alabama Corp. has no relationship with the

manufacturer and/or seller of alarm systems under the ADT brand. ADT Alabama Corp. is the

Alabama subsidiary of Advanced Digital Technology Co., Ltd., a corporation headquartered in
                                           DOCUMENT 7
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 22 of 100



South Korea specializing in automotive power-train test systems and related mechanical,

electrical, and software technologies.

          15.   Denied.

          16.   Defendant is without knowledge as to the facts alleged, which are, therefore,

denied.

          17.   Defendant is without knowledge as to the facts alleged, which are, therefore,

denied.

          18.   Denied.

          19.   Defendant is without knowledge as to the facts alleged, which are, therefore,

denied.

          20.   Defendant is without knowledge as to the facts alleged, which are, therefore,

denied.

          21.   Defendant is without knowledge as to the facts alleged, which are, therefore,

denied.

          22.   Denied. No contract or any other relationship of any kind existed between

decedents and ADT Alabama Corp.

          23.   Denied.

          24.   Denied.

          25.   Denied.

          26.   Defendant is without knowledge as to the facts alleged, which are, therefore,

denied.

                                          COUNT ONE
                                           (Negligence)
                                              DOCUMENT 7
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 23 of 100



       27.     Defendant reincorporates its answers to paragraphs 1 through 26 of Plaintiffs’

Complaint as if fully set forth herein.

       28.     Denied.

       29.     Denied.

       30.     Denied.

       Plaintiffs’ demand for judgment is also denied.

                                            COUNT TWO
                                            (Wantonness)

       31.     Defendant reincorporates its answers to paragraphs 1 through 30 of Plaintiffs’

Complaint as if fully set forth herein.

       32.     Denied.

       Plaintiffs’ demand for judgment is also denied.

                                            COUNT THREE
                                          (Breach of Contract)

       33.     Defendant reincorporates its answers to paragraphs 1 through 32 of Plaintiffs’

Complaint as if fully set forth herein.

       34.     Denied.

       35.     Denied.

       Plaintiffs’ demand for judgment is also denied.

                                     COUNT FOUR
             (Breach of Alabama’s Extended Manufacturers Liability Doctrine)

       36.     Defendant reincorporates its answers to paragraphs 1 through 35 of Plaintiffs’

Complaint as if fully set forth herein.

       37.     Denied.

       38.     Denied.
                                          DOCUMENT 7
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 24 of 100



       39.     Denied.

       40.     Denied.

       Plaintiffs’ demand for judgment is also denied.

                                         COUNT FIVE
                                      (Breach of Warranty)

       41.     Defendant reincorporates its answers to paragraphs 1 through 40 of Plaintiffs’

Complaint as if fully set forth herein.

       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       Plaintiffs’ demand for judgment is also denied.



                                             Respectfully submitted,

                                             /s/ Richard L. DeWeese, Jr.________________
                                             Richard L. DeWeese, Jr. (DEW007)
                                             Yurie Yeoul Bae (BAE005)

                                             Attorneys for the Defendant ADT Alabama Corp.

DEWEESE & BAE, LLC
8191 Seaton Pl.
Montgomery, AL 36116
Telephone:    (334) 239-7994
Email:        richard@deweesebae.com
              yurie@deweesebae.com
                                          DOCUMENT 7
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 25 of 100



                                CERTIFICATE OF SERVICE

      I hereby certify that on this 17th day of January 2019, I electronically filed the foregoing
ANSWER OF ADT ALABAMA CORP. with the Clerk of the Court using the ALAFILE system,
which will send notification of such filing to counsel of record as follows:

       J. Gusty Yearout, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223

       William P. Traylor, III, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223


       I further certify that on this same day, I have served a copy of the foregoing by placing a
copy of the same in the United States mail, postage prepaid and property addressed to the
following:

           ALARM ONE, INC.
           c/o Clint B. Choate
           1824 29th Ave. S.
           Ste. 206
           Birmingham, AL 35209


                                                     /s/ Yurie Yeoul Bae
                                                     Yurie Yeoul Bae (BAE005)
                                                     Of Counsel
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 26 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: YURIE YEOUL BAE
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following answer was FILED on 1/17/2019 3:04:28 PM




    Notice Date:    1/17/2019 3:04:28 PM




                                                                      KAREN DUNN BURKS
                                                                    CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                                  1851 2ND AVENUE NORTH
                                                                               SUITE 130
                                                                      BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 27 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: ALARM ONE, INC. (PRO SE)
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following answer was FILED on 1/17/2019 3:04:28 PM




    Notice Date:    1/17/2019 3:04:28 PM




                                                                      KAREN DUNN BURKS
                                                                    CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                                  1851 2ND AVENUE NORTH
                                                                               SUITE 130
                                                                      BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 28 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following answer was FILED on 1/17/2019 3:04:28 PM




    Notice Date:    1/17/2019 3:04:28 PM




                                                                      KAREN DUNN BURKS
                                                                    CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                                  1851 2ND AVENUE NORTH
                                                                               SUITE 130
                                                                      BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 29 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: DEWEESE RICHARD LEON JR.
    richard@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following answer was FILED on 1/17/2019 3:04:28 PM




    Notice Date:    1/17/2019 3:04:28 PM




                                                                      KAREN DUNN BURKS
                                                                    CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                                  1851 2ND AVENUE NORTH
                                                                               SUITE 130
                                                                      BESSEMER, AL, 35020

                                                                                205-497-8510
             i\ i y                                                                                                                                   [try
                                                                                                                                                                                                                                         • ^JLr
                                                                                                                                                                                                                                         i '       .V
             f1                                                                                                                                                                                                                                t   •
                                                                                               I
             Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 30 of 100




                                                                                 >>
                                                                                                   SENDER: COMPLETE THIS SECTION
                                                                                               • Complete items 1,2, and 3.

                                                                                                                                                               COMPLETE THIS SECTION ON DELIVERY
                                                                                                                                                               A Signature
                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                0 Agent
                                                                                               • Print your name and address on the reverse
                                                                                                  so that we can return the card to you.
                                                                                                                                                              X                                                 0 Addressee
                                                                                               • Attach this card to the back of the mallpiece,              B. Received by (Printed Name)                 C. Date of Delivery
                                                                                                 or on the front if space permits.
                                                                                              1. Article Addressed to:                                       D. Is delivery address Afferent from item 1? 0 Yes
                                                                                                                                                                If YES, enter delivBmddress below: 0 No
                                                                                                ALARM ONE, INC.                                                       CV11 / *74
DOCUMENT 9




                                                                                                                                                                                                                                 i
                                                                                               CIO CLINT B. CHOATE                                                   S&C/ Dfe
                                                                                               1824 29th AVE. S.#206                                                                             <2>
                                                                                               BIRMINGHAM, AL 35209
                                                                                                                                                                                                                             m
                                                                                                                                                     13. Service Type                            D Prioriymil ExpressiS
                                                                                                                                                     D Adult Signature                           DRegistemiall™
                                                                                                                                                     0 Adult Signature Restricted Delivery       0              Restricted
                                                                                                   9590 9402 3029 7124 1178 16                      lO Certified Mall Restricted Delivery               Receipt for
                                                                                                                                                     0 Collect on Delivery
                                                                                          2. Article Number (Transfer from service label)           0 Collect on Delivery Restricted Delivery 0 Signature Confirmation™ |
                                                                                                                                                    n          Mail                           0 Signature Confmatlon
                                                                                            7014       EB70 0000 EEE1                       7fl41        ^jMMrMo^ry                            Restricted Delivery     I
                                                                                                                                                                                                                                     /
                                                                                      I   PS Form 3811, July 2015 PSN 7630-02-000-9053                                                       Domestic Return Receipt i
    /
                                                              "NEOPOST

                                                               12/13/2018
KAREN DUNN BURKS                                               US POSTAG    a$012.19
CIRCUIT CLERK
RO. SOX 1310                                                    | . y. r   • • •
                                                                 '.Vu-
BESSEMER, ALABAMA 35021-1310                                                 :   ZIP 35020
                                                                             ; 041M112741
                               7D14 Efl70 DDDD EEE1   7am
                                                                                                                                                           DOCUMENT 9




                                                            FAED IN OFFICE
                                                                  DEC 27 Mil
                                                                   unuuii Utrtn
                                                             ^ BESSEMPR BWIStlN
                                                                                       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 31 of 100




                                                            ^FPtRSON COUNTY, ALABAMA
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 32 of 100


                                     AlaFile E-Notice




                                                                            68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                       NOTICE OF NO SERVICE
                  IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                         The following matter was not served on 1/22/2019

                                     D002 ALARM ONE, INC.
                                        Corresponding To
                                    UNCLAIMED CERT MAIL




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                    205-497-8510
                                         DOCUMENT 11
                                                                    ELECTRONICALLY FILED
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 331/22/2019
                                                                 of 100 4:47 PM
                                                                       68-CV-2018-900874.00
                                                                       CIRCUIT COURT OF
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                   KAREN DUNN BURKS, CLERK
             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                              BESSEMER DIVISION

GREG GILBERT, as Administrator               )
of the Estate of James Allman, deceased,     )
SONJA TODD, as Personal Representative       )
for the Estate of Barbara Piper Allman,      )
deceased,                                    )
                                             )
         Plaintiffs,                         )
                                             )
vs.                                          )   CV 2018-900874
                                             )
ADT ALABAMA, CORP.;                          )
ALARM ONE, INC.;                             )
Fictitious Defendants A, B, C and D,         )
being those persons, firms or corporations )
whose actions, inactions, negligence,        )
wantonness and other wrongful conduct        )
which caused or contributed to the           )
Decedent’s injuries, damages and death,      )
whose true names and identities are          )
presently unknown to the Plaintiff           )
but will be substituted by amendment         )
when ascertained; Fictitious Defendants      )
E, F, G and H, whether singular or plural, )
being those persons, firms, corporations,    )
partnerships, and/or entities that           )
manufactured, sold, distributed and/or       )
made available the products at issue in this )
matter, whose true names and identities are )
unknown to the plaintiff at this time but    )
will be added by amendment when              )
ascertained; Fictitious Defendants           )
I, J, K and L, being those legal entities,   )
persons, firms or corporations responsible )
for monitoring the subject alarm system,;    )
whose true names and identities are          )
unknown to the plaintiff at this time but    )
will be added by amendment when              )
ascertained;                                 )
Fictitious Defendants M, N, O and P,         )
being those legal entities, persons, firms   )
or corporations who were responsible for     )
installing the subject alarm system,         )
whose true names and identities are          )
                                           DOCUMENT 11
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 34 of 100



unknown to the plaintiff at this time but       )
will be added by amendment when                 )
ascertained;                                    )
Fictitious Defendant Q, R, S, being that        )
person, firm or corporation responsible for     )
warning the deceased of a fire and also         )
alerting the authorities and notifying them     )
of the fire, whose true names and identities    )
are unknown to the plaintiff at this time but   )
will be added by amendment when                 )
ascertained.                                    )
                                                )
       Defendants.                              )

                                FIRST AMENDED COMPLAINT

       COMES NOW the Plaintiff, Greg Gilbert, as Administrator of the Estate of James
Allman, deceased, and Sonja Todd, as personal representative of the Estate of Barbara Piper
Allman, by and through their attorney, J. Gusty Yearout, and for their Amended Complaint state
as follows:
       1.      Plaintiff, Greg Gilbert, brings this civil action on behalf of the Estate of James
Allman, hereinafter Plaintiff, who was a consumer user of an alarm system manufactured and
sold by Defendants. As a direct and proximate cause of Defendants’ negligence, Mr. Allman
was caused to suffer physical injuries, including his death on March 19, 2017.
       2.      Plaintiff, Sonja Todd, brings this civil action on behalf of the Estate of Barbara
Piper Allman, hereinafter Plaintiff, who was a consumer user of an alarm system manufactured
and sold by Defendants. As a direct and proximate cause of Defendants’ negligence, Mrs.
Allman was caused to suffer physical injuries, including her death on March 19, 2017.
       3.      Plaintiff, Greg Gilbert, is an adult resident of Jefferson County, Alabama and has
been appointed Administrator of the Estate of James Allman by the state of Alabama. The
claims on behalf of the Estate of James Allman are brought under the Alabama Wrongful Death
Statute, Code of Alabama, §6-5-411, et. seq.
       4.      Plaintiff, Sonja Todd, is an adult resident of Jefferson County, Alabama and has
been appointed personal representative of the Estate of Barbara Piper Allman by the state of
Alabama. The claims on behalf of the Estate of Barbara Piper Allman are brought under the
Alabama Wrongful Death Statute, Code of Alabama, §6-5-411, et. seq.
                                           DOCUMENT 11
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 35 of 100



       5.      The Plaintiff hereby files this Amended Complaint to add ADT, LLC in place
of Fictitious Defendant A.
       6.      The Defendant, ADT, LLC (hereinafter “ADT”) is a foreign corporation with
its principal place of business in Boca Raton, Florida. The Defendant was licensed to do
business in Jefferson County, Alabama and was doing business in Jefferson County,
Alabama at all relevant times herein.
       7.      The Defendant, ALARM ONE, INC. (hereinafter “ALARM ONE”), is a
domestic corporation who was registered to do business in Alabama and was doing business in
Jefferson County, Alabama at all relevant times hereto.
       8.      Fictitious Defendants A, B, C and D are those persons, firms or corporations
whose actions, inactions, negligence, wantonness and other wrongful conduct caused or
contributed to the injuries, damages and death, whose true names identities are presently
unknown to the Plaintiffs but will be substituted by amendment when ascertained.
       9.      Fictitious Defendants E, F, G and H are those persons, firms, corporations,
partnerships and/or entities that manufactured, sold, distributed and/or made available the
magnetic pull cord device, whose true names or identities are presently unknown to the Plaintiffs
but will be substituted by amendment when ascertained.
       10.     Fictitious Defendants I, J, K and L, being those legal entities, persons, firms or
corporations responsible for monitoring the subject alarm system, whose true names or identities
are presently unknown to the Plaintiffs but will be substituted by amendment when ascertained.
       11.     Fictitious Defendants M, N, O and P, being those legal entities, persons, firms
or corporations who were responsible for installing the subject alarm system whose true names
or identities are presently unknown to the Plaintiffs but will be substituted by amendment when
ascertained.
       12.     Fictitious Defendant Q, R, S, being that person, firm or corporation responsible

for warning the deceased of a fire and also alerting the authorities and notifying them of the fire.

       13.     “Defendants” refers collectively to all of Defendants, named and fictitious, in this
Complaint unless otherwise specified.
                                           DOCUMENT 11
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 36 of 100



        14.     Personal jurisdiction and subject matter jurisdiction are appropriate in this Court
as to all Defendants, as all Defendants have done business in Jefferson County, Alabama, either
directly or by agent, and have thus availed themselves of this jurisdiction.




                                               FACTS
        15.     On or about March 11, 2002, the decedents purchased an alarm system and the
installation and monitoring system from the Defendants.
        16.     On or about March 11, 2002, the decedents entered into a contractual relationship
with the Defendants for the installation and monitoring of the above mentioned alarm system.
        17.     The alarm system included burglar alarm with window sensors and glass break
detectors and door sensors and a heat detector in the kitchen.
        18.     The monitoring of this alarm system in the home of the decedents should have
warned the decedents of any fire and notified the proper authorities so that the fire could be
attended to.
        19.     On or about March 11, 2002, the Defendants installed the above referenced alarm
system with a warning device programmed in the system to warn the decedents of a fire and to
alert the authorities of the fire.
        20.     At all times relevant hereto, the decedents paid their monthly charges and were
current at the time of the accident.
        21.     On or about March 19, 2017 there was a fire in the kitchen of the decedents’
home. The decedents were elderly and depended on the proper operation of the alarm system
particularly warning of a fire to themselves and to the authorities.
        22.     At no time did the alarm system perform as it was guaranteed to perform and that
is to warn the decedents of the fire and to notify authorities.
        23.     As the proximate consequence of the negligence and breach of contract of the
Defendants caused the death of James Allman and Barbara Piper Allman.
        24.     The Defendants never called the decedents regarding the fire, nor did they notify
the proper authorities about the fire, which they were contractually obligated to do as part of the
monitoring agreement.
                                           DOCUMENT 11
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 37 of 100



          25.   The Defendants negligence and breach of contract in failing to warn the decedents
and the authorities proximately caused the death of these decedents.
          26.   The failure to warn the decedents of the fire and to notify the authorities of the
fire and to fully protect the decedents from this catastrophy was the result of the Defendants’
negligence, wantonness and breach of contract.
          27.   All Fictitious Defendants, whose names are unknown to the Plaintiffs but will be
added by amendment were responsible for the negligent, wanton conduct which proximately
caused the death of James Allman and Barbara Allman. Further, all Fictitious Defendants were
responsible for the breach of warranty and the breach of the Alabama Extended Manufacturers
Liability Doctrine. These Fictitious Defendants will be replaced with the true and correct name
once the Plaintiffs discover this information.
                                           COUNT ONE
                                            (Negligence)
          28.   Plaintiffs re-allege paragraphs 1 through 27 of this Complaint as if fully set forth
herein.
          29.   The Defendants are guilty of negligence in the installation, monitoring,
manufacturing, marketing, testing, inspecting, furnishing, selling and distributing the alarm
system in question. The Defendants owed a duty to the decedents, James Allman and Barbara
Piper Allman, to properly design, manufacture, advertise, market, test, inspect, furnish, sell,
distribute and monitor the alarm system
          30.   The Defendants breached their duty and were negligent in its design, marketing,
advertising, manufacturing, testing, furnishing, selling, distributing and monitoring of the alarm
system in question.
          31.   As a direct and proximate result of the negligence, wrongful and/or wanton
conduct of the Defendant ADT, James Allman and Barbara Allman suffered injuries and
damages which resulted in their deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.
                                            DOCUMENT 11
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 38 of 100



                                           COUNT TWO
                                            (Wantonness)
          32.   Plaintiffs re-allege paragraphs 1 through 27 of this Complaint as if fully set forth
herein.
          33.   The Defendants were wanton in the installation, manufacturing, monitoring,
advertising, testing, inspecting, furnishing, selling and distribution of this alarm system. The
Defendants failed to carry out the requirements of the contract and wantonly performed their
duties as required by the contract. This wantonness would directly result in severe damages to
the decedents when it came to warning of the fire and the authorities of the fire which in fact led
to the proximate cause of the decedents’ deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.


                                          COUNT THREE
                                         (Breach of Contract)
          34.   Plaintiffs re-allege paragraphs 1 through 27 of this Complaint as if fully set forth
herein.
          35.   The Defendants were guilty of breach of contract in the installation,
manufacturing, monitoring, advertising, testing, inspecting, furnishing, selling and distribution of
this alarm system. The Defendants failed to carry out the requirements of the contract and failed
to perform their duties as required by the contract. This breach of contract would directly result
in severe damages to the decedents when it came to warning the decedents of the fire and the
authorities of the fire which in fact led to the proximate cause of the decedents’ deaths.
          36.   The breach of contract by the Defendants proximately caused the decedents’
deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.
                                           DOCUMENT 11
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 39 of 100



                                          COUNT FOUR
                 (Breach of Alabama’s Extended Manufacturers Liability Doctrine)
          37.   Plaintiffs re-allege paragraphs 1 through 27 of this Complaint as if fully set forth
herein.
          38.   At all times relevant hereto, the Defendants were engaged in the business of
designing, manufacturing, advertising, marketing, testing, inspecting, furnishing, selling and
distributing the alarm system in question throughout the United States, including the State of
Alabama, for the use of members of the general public. Said Defendants, during said period of
time and for said consideration, designed, manufactured, advertised, marketed, tested, inspected,
furnished, sold and distributed the alarm system in question.
          39.   Plaintiffs allege that the alarm system and/or its component parts left the
possession and control of the Defendants were in a defective condition and were unreasonably
dangerous to the decedents as the ultimate users.
          40.   At all relevant times hereto, said alarm system and/or its component parts, which
were in substantially the same condition as when installed, manufactured and/or distributed, was
being used in a manner that was foreseeable. The alarm system was not fit and suitable when
used in its foreseeable manner, but, to the contrary was defective and unreasonably dangerous
when being so used. Said Defendant knew, or in the exercise of reasonable care, should have
known that said alarm system was unreasonably dangerous when used in its foreseeable manner.
The defective condition was the proximate cause of the injuries and damages to the decedents,
and rendered the Defendant liable to the Plaintiffs pursuant to the Alabama Extended
Manufacturers Liability Doctrine.
          41.   As a proximate consequence of the aforesaid breach of the Alabama Extended
Manufacturers Liability Doctrine, the Defendants, James Allman and Barbara Allman were
caused to suffer injuries and damages which resulted in their deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.
                                            DOCUMENT 11
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 40 of 100



                                            COUNT FIVE
                                         (Breach of Warranty)
          42.   Plaintiffs re-allege paragraphs 1 through 27 of this Complaint as if fully set forth
herein.
          43.   The Defendants expressly and/or impliedly warranted that the alarm system
involved in the occurrence made the basis of this Complaint was reasonably fit and suitable for
the purpose for which it was intended to be used.
          44.   Defendants breached said express and/or implied warranties in that said alarm
system was not reasonably fit and suitable for the purpose for which it was intended to be used,
but, to the contrary, said alarm system was in a dangerously defective and unsafe condition.
          45.   As a proximate consequence of the Defendants breach of warranty the
Defendants, James Allman and Barbara Allman, suffered injuries and damages which resulted in
their deaths.
          46.   As a proximate consequence of the aforesaid breach of the Alabama Extended
Manufacturers Liability Doctrine by the Defendants, James Allman and Barbara Allman, were
caused to suffer injuries and damages which resulted in their deaths.
          WHEREFORE, premises considered, Plaintiffs demand judgment against the Defendants,
both separately and severally, in a sum to be determined by the trier of fact plus any other such
relief as the Court deems appropriate.
                                                       Respectfully submitted,

                                                       /s/ J. Gusty Yearout
                                                       J. Gusty Yearout (YEA 002)
                                                       Attorney for Plaintiff

OF COUNSEL:
YEAROUT & TRAYLOR, P.C.
3300 Cahaba Road, Ste. 300
Birmingham, AL 35223
(205) 414-8180
(205) 414-8199 Facsimile
gyearout@yearout.net

                     PLAINTIFF DEMANDS TRIAL BY STRUCK JURY
                                   DOCUMENT 11
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 41 of 100



                                           /s/ J. Gusty Yearout
                                           Attorney for Plaintiff


PLEASE SERVE DEFENDANTS VIA CERTIFIED MAIL AS FOLLOWS:

ADT, LLC
c/o CT Corporation Systems
2 North Jackson Street, Ste. 605
Montgomery, AL 36104

ALARM ONE, INC.
c/o Clint B. Choate
1824 29th Avenue S., Ste. 206
Birmingham, AL 35209
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 42 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: JAMES GUSTY YEAROUT
    gyearout@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 1/22/2019 4:48:16 PM




    Notice Date:    1/22/2019 4:48:16 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 43 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: ALARM ONE, INC. (PRO SE)
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 1/22/2019 4:48:16 PM




    Notice Date:    1/22/2019 4:48:16 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 44 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: ADT, LLC (PRO SE)
    C/OCT CORP SYSTEMS
    2 NORTH JACKSON ST., 605
    MONTGOMERY, AL, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 1/22/2019 4:48:16 PM




    Notice Date:    1/22/2019 4:48:16 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 45 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 1/22/2019 4:48:16 PM




    Notice Date:    1/22/2019 4:48:16 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 46 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: BAE YURIE YEOUL
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 1/22/2019 4:48:16 PM




    Notice Date:    1/22/2019 4:48:16 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 47 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: DEWEESE RICHARD LEON JR.
    richard@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 1/22/2019 4:48:16 PM




    Notice Date:    1/22/2019 4:48:16 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 48 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00


To: ADT, LLC
    C/OCT CORP SYSTEMS
    2 NORTH JACKSON ST., 605
    MONTGOMERY, AL, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                     The following complaint was FILED on 1/22/2019 4:48:16 PM




    Notice Date:    1/22/2019 4:48:16 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                 205-497-8510
               Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 49 of 100
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     68-CV-2018-900874.00
Form C-34 Rev. 4/2017                                - CIVIL -
                        IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
               GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
  NOTICE TO:       ADT, LLC, C/OCT CORP SYSTEMS 2 NORTH JACKSON ST., 605, MONTGOMERY, AL, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JAMES GUSTY YEAROUT                                                                            ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3300 Cahaba Road, Suite 300, BIRMINGHAM, AL 35223                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                        ESTATE OF JAMES ALLMAN,
     Service by certified mail of this Summons is initiated upon the written request of DEC. GREG GILBERT
                                                                                        ADMINIST
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

          1/22/2019 4:48:16 PM                            /s/ KAREN DUNN BURKS                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JAMES GUSTY YEAROUT
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 50 of 100
                                        DOCUMENT 14
                                                                     ELECTRONICALLY FILED
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 511/30/2019
                                                                 of 100 10:54 AM
                                                                       68-CV-2018-900874.00
                                                                       CIRCUIT COURT OF
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                   KAREN DUNN BURKS, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BESSEMER DIVISION


GREG GILBERT, as Administrator                  )
of the Estate of James Allman, deceased,        )
SONJA TODD as Personal Representative           )
for the Estate of Barbara Piper Allman,         )
deceased,                                       )
                                                )
       Plaintiffs,                              )
v.                                              )     CASE NO.:
                                                )     68-CV-2018-900874.00
ADT ALABAMA CORP.;                              )
ALARM ONE, INC.;                                )
Fictitious Defendants A, B, C and D,            )
being those persons, firms or corporations      )
whose actions, inactions, negligence            )
wantonness and other wrongful conduct           )
which caused or contributed to the              )
Decedent’s injuries, damages and death,         )
whose true names and identities are             )
presently unknown to the Plaintiff              )
but will be substituted by amendment            )
when ascertained; Fictitious Defendants         )
E, F, G and H, whether singular or plural,      )
being those persons, firms, corporations,       )
partnerships, and/or entities that              )
manufactured, sold, distributed and/or          )
made available the products at issue in this    )
matter, whose true names and identities are     )
unknown to the plaintiff at this time but       )
will be added by amendment when                 )
ascertained; Fictitious Defendants              )
I, J, K and L, being those legal entities,      )
persons firms or corporations responsible       )
for monitoring the subject alarm system,        )
whose true names and identities are unknown     )
to the plaintiff at this time but               )
will be added by amendment when                 )
ascertained;                                    )
Fictitious Defendants M, N, O and P,            )
being those legal entities, persons, firms      )
or corporations who were responsible for        )
installing the subject alarm system,            )
whose true names and identities are             )
unknown to the plaintiff at this time but       )
                                           DOCUMENT 14
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 52 of 100



will be added by amendment when                        )
ascertained;                                           )
Fictitious Defendant Q, R, S, being that               )
Person, firm or corporation responsible for            )
warning the deceased of a fire and also                )
alerting the authorities and notifying them            )
of the fire, whose names and identities                )
are unknown to the plaintiff at this time but          )
will be added by amendment when                        )
ascertained,                                           )
                                                       )
       Defendants.                                     )


                           JOINT STIPULATION OF DISMISSAL

       COME NOW Plaintiffs Greg Gilbert and Sonja Todd and Defendant ADT Alabama

Corp., by and through the undersigned counsel, and pursuant to Rule 41 of the Alabama Rules of

Civil Procedure, hereby stipulate that all claims asserted, or which could have been asserted,

herein by Plaintiffs against ADT Alabama Corp. be dismissed without prejudice, and each party

to bear its own costs.

           Respectfully submitted this 30th day of January, 2019.

                                                /s/ J. Gusty Yearout
                                                J. Gusty Yearout (YEA002)

                                                Attorney for Plaintiffs Greg Gilbert and Sonja Todd
OF COUNSEL:
YEAROUT & TRAYLOR, P.C.
3300 Cahaba Rd, Ste. 300
Birmingham, AL 35223
(205) 414-8180
gyearout@yearout.net


                                                /s/ Yurie Yeoul Bae
                                                Richard L. DeWeese, Jr. (DEW007)
                                                Yurie Yeoul Bae (BAE005)

                                                Attorneys for Defendant ADT Alabama Corp.
                                       DOCUMENT 14
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 53 of 100



OF COUNSEL:
DEWEESE & BAE, LLC
8191 Seaton Pl.
Montgomery, AL 36116
Telephone:    (334) 239-7994
Email:        richard@deweesebae.com
              yurie@deweesebae.com
                                          DOCUMENT 14
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 54 of 100



                                CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of January 2019, I electronically filed the foregoing
JOINT STIPULATION OF DISMISSAL with the Clerk of the Court using the ALAFILE system,
which will send notification of such filing to counsel of record as follows:

       J. Gusty Yearout, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223

       William P. Traylor, III, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223


       I further certify that on this same day, I have served a copy of the foregoing by placing a
copy of the same in the United States mail, postage prepaid and property addressed to the
following:

           ADT, LLC
           c/o CT Corporation Systems
           2 North Jackson St
           Ste 605
           Montgomery, AL 36104

           ALARM ONE, INC.
           c/o Clint B. Choate
           1824 29th Ave. S.
           Ste. 206
           Birmingham, AL 35209




                                                     /s/ Yurie Yeoul Bae
                                                     Yurie Yeoul Bae (BAE005)
                                                     Of Counsel
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 55 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: YURIE YEOUL BAE
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 10:55:00 AM




    Notice Date:    1/30/2019 10:55:00 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 56 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: ALARM ONE, INC. (PRO SE)
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 10:55:00 AM




    Notice Date:    1/30/2019 10:55:00 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 57 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: ADT, LLC (PRO SE)
    C/OCT CORP SYSTEMS
    2 NORTH JACKSON ST., 605
    MONTGOMERY, AL, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 10:55:00 AM




    Notice Date:    1/30/2019 10:55:00 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 58 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 10:55:00 AM




    Notice Date:    1/30/2019 10:55:00 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 59 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: DEWEESE RICHARD LEON JR.
    richard@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 10:55:00 AM




    Notice Date:    1/30/2019 10:55:00 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 60 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: YURIE YEOUL BAE
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 10:55:00 AM




    Notice Date:    1/30/2019 10:55:00 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
                                                                              DOCUMENT 16
                                                                                                                                ELECTRONICALLY FILED
         Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 611/30/2019
                                                                     of 100 11:39 AM
STATE OF ALABAMA            Revised 3/5/08             Case No.   68-CV-2018-900874.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
68-JEFFERSON                                                      District Court      Circuit Court                 JEFFERSON COUNTY, ALABAMA
                                                                                                             CV201890087400
                                                                                                                     KAREN DUNN BURKS, CLERK
                                                                                                CIVIL MOTION COVER SHEET
GREG GILBERT ADMINISTRATOR ESTATE OF                                               Name of Filing Party:D001 - ADT ALABAMA CORP.
JAMES ALLMAN, DEC. ET AL V. ADT A

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 YURIE YEOUL BAE
 8191 SEATON PL
 MONTGOMERY, AL 36116
Attorney Bar No.: BAE005

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other         MOTION TO WITHDRAW DOCUMENT
                                                                                                          FILED IN ERROR
                                                                                         pursuant to Rule 58                             (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ YURIE YEOUL BAE
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   1/30/2019 11:36:51 AM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
                                                                           DOCUMENT 16
                    Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 62 of 100
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                        DOCUMENT 17
                                                                     ELECTRONICALLY FILED
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 631/30/2019
                                                                 of 100 11:39 AM
                                                                       68-CV-2018-900874.00
                                                                       CIRCUIT COURT OF
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                   KAREN DUNN BURKS, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BESSEMER DIVISION


GREG GILBERT, as Administrator                  )
of the Estate of James Allman, deceased,        )
SONJA TODD as Personal Representative           )
for the Estate of Barbara Piper Allman,         )
deceased,                                       )
                                                )
       Plaintiffs,                              )
v.                                              )     CASE NO.:
                                                )     68-CV-2018-900874.00
ADT ALABAMA CORP.;                              )
ALARM ONE, INC.;                                )
Fictitious Defendants A, B, C and D,            )
being those persons, firms or corporations      )
whose actions, inactions, negligence            )
wantonness and other wrongful conduct           )
which caused or contributed to the              )
Decedent’s injuries, damages and death,         )
whose true names and identities are             )
presently unknown to the Plaintiff              )
but will be substituted by amendment            )
when ascertained; Fictitious Defendants         )
E, F, G and H, whether singular or plural,      )
being those persons, firms, corporations,       )
partnerships, and/or entities that              )
manufactured, sold, distributed and/or          )
made available the products at issue in this    )
matter, whose true names and identities are     )
unknown to the plaintiff at this time but       )
will be added by amendment when                 )
ascertained; Fictitious Defendants              )
I, J, K and L, being those legal entities,      )
persons firms or corporations responsible       )
for monitoring the subject alarm system,        )
whose true names and identities are unknown     )
to the plaintiff at this time but               )
will be added by amendment when                 )
ascertained;                                    )
Fictitious Defendants M, N, O and P,            )
being those legal entities, persons, firms      )
or corporations who were responsible for        )
installing the subject alarm system,            )
whose true names and identities are             )
unknown to the plaintiff at this time but       )
                                           DOCUMENT 17
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 64 of 100



will be added by amendment when                       )
ascertained;                                          )
Fictitious Defendant Q, R, S, being that              )
Person, firm or corporation responsible for           )
warning the deceased of a fire and also               )
alerting the authorities and notifying them           )
of the fire, whose names and identities               )
are unknown to the plaintiff at this time but         )
will be added by amendment when                       )
ascertained,                                          )
                                                      )
        Defendants.                                   )


                  MOTION TO WITHDRAW DOCUMENT FILED IN ERROR

       COMES NOW Defendant ADT Alabama Corp., by and through the undersigned counsel,

hereby moves to withdraw the Joint Stipulation of Dismissal filed on January 30, 2019 (Doc. 14)

filed in error.

            Respectfully submitted this 30th day of January, 2019.



                                                /s/ Yurie Yeoul Bae
                                                Richard L. DeWeese, Jr. (DEW007)
                                                Yurie Yeoul Bae (BAE005)

                                                Attorneys for Defendant ADT Alabama Corp.
OF COUNSEL:
DEWEESE & BAE, LLC
8191 Seaton Pl.
Montgomery, AL 36116
Telephone:    (334) 239-7994
Email:        richard@deweesebae.com
              yurie@deweesebae.com
                                           DOCUMENT 17
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 65 of 100



                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of January 2019, I electronically filed the foregoing
with the Clerk of the Court using the ALAFILE system, which will send notification of such
filing to counsel of record as follows:

       J. Gusty Yearout, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223

       William P. Traylor, III, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 66 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: YURIE YEOUL BAE
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:39:48 AM

                                    D001 ADT ALABAMA CORP.
                      MOTION TO WITHDRAW DOCUMENT FILED IN ERROR
                                     [Filer: BAE YURIE YEOUL]


    Notice Date:    1/30/2019 11:39:48 AM




                                                                         KAREN DUNN BURKS
                                                                       CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                     1851 2ND AVENUE NORTH
                                                                                  SUITE 130
                                                                         BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 67 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: ALARM ONE, INC. (PRO SE)
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:39:48 AM

                                    D001 ADT ALABAMA CORP.
                      MOTION TO WITHDRAW DOCUMENT FILED IN ERROR
                                     [Filer: BAE YURIE YEOUL]


    Notice Date:    1/30/2019 11:39:48 AM




                                                                         KAREN DUNN BURKS
                                                                       CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                     1851 2ND AVENUE NORTH
                                                                                  SUITE 130
                                                                         BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 68 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: ADT, LLC (PRO SE)
    C/OCT CORP SYSTEMS
    2 NORTH JACKSON ST., 605
    MONTGOMERY, AL, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:39:48 AM

                                    D001 ADT ALABAMA CORP.
                      MOTION TO WITHDRAW DOCUMENT FILED IN ERROR
                                     [Filer: BAE YURIE YEOUL]


    Notice Date:    1/30/2019 11:39:48 AM




                                                                         KAREN DUNN BURKS
                                                                       CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                     1851 2ND AVENUE NORTH
                                                                                  SUITE 130
                                                                         BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 69 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:39:48 AM

                                    D001 ADT ALABAMA CORP.
                      MOTION TO WITHDRAW DOCUMENT FILED IN ERROR
                                     [Filer: BAE YURIE YEOUL]


    Notice Date:    1/30/2019 11:39:48 AM




                                                                         KAREN DUNN BURKS
                                                                       CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                     1851 2ND AVENUE NORTH
                                                                                  SUITE 130
                                                                         BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 70 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: DEWEESE RICHARD LEON JR.
    richard@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:39:48 AM

                                    D001 ADT ALABAMA CORP.
                      MOTION TO WITHDRAW DOCUMENT FILED IN ERROR
                                     [Filer: BAE YURIE YEOUL]


    Notice Date:    1/30/2019 11:39:48 AM




                                                                         KAREN DUNN BURKS
                                                                       CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                     1851 2ND AVENUE NORTH
                                                                                  SUITE 130
                                                                         BESSEMER, AL, 35020

                                                                                205-497-8510
                                        DOCUMENT 19
                                                                     ELECTRONICALLY FILED
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 711/30/2019
                                                                 of 100 11:42 AM
                                                                       68-CV-2018-900874.00
                                                                       CIRCUIT COURT OF
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                   KAREN DUNN BURKS, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BESSEMER DIVISION


GREG GILBERT, as Administrator                  )
of the Estate of James Allman, deceased,        )
SONJA TODD as Personal Representative           )
for the Estate of Barbara Piper Allman,         )
deceased,                                       )
                                                )
       Plaintiffs,                              )
v.                                              )     CASE NO.:
                                                )     68-CV-2018-900874.00
ADT ALABAMA CORP.;                              )
ALARM ONE, INC.;                                )
Fictitious Defendants A, B, C and D,            )
being those persons, firms or corporations      )
whose actions, inactions, negligence            )
wantonness and other wrongful conduct           )
which caused or contributed to the              )
Decedent’s injuries, damages and death,         )
whose true names and identities are             )
presently unknown to the Plaintiff              )
but will be substituted by amendment            )
when ascertained; Fictitious Defendants         )
E, F, G and H, whether singular or plural,      )
being those persons, firms, corporations,       )
partnerships, and/or entities that              )
manufactured, sold, distributed and/or          )
made available the products at issue in this    )
matter, whose true names and identities are     )
unknown to the plaintiff at this time but       )
will be added by amendment when                 )
ascertained; Fictitious Defendants              )
I, J, K and L, being those legal entities,      )
persons firms or corporations responsible       )
for monitoring the subject alarm system,        )
whose true names and identities are unknown     )
to the plaintiff at this time but               )
will be added by amendment when                 )
ascertained;                                    )
Fictitious Defendants M, N, O and P,            )
being those legal entities, persons, firms      )
or corporations who were responsible for        )
installing the subject alarm system,            )
whose true names and identities are             )
unknown to the plaintiff at this time but       )
                                           DOCUMENT 19
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 72 of 100



will be added by amendment when                        )
ascertained;                                           )
Fictitious Defendant Q, R, S, being that               )
Person, firm or corporation responsible for            )
warning the deceased of a fire and also                )
alerting the authorities and notifying them            )
of the fire, whose names and identities                )
are unknown to the plaintiff at this time but          )
will be added by amendment when                        )
ascertained,                                           )
                                                       )
       Defendants.                                     )


                           JOINT STIPULATION OF DISMISSAL

       COME NOW Plaintiffs Greg Gilbert and Sonja Todd and Defendant ADT Alabama

Corp., by and through the undersigned counsel, and pursuant to Rule 41 of the Alabama Rules of

Civil Procedure, hereby stipulate that all claims asserted by Plaintiffs against ADT Alabama

Corp. be dismissed without prejudice, and each party to bear its own costs.

           Respectfully submitted this 30th day of January, 2019.

                                                /s/ J. Gusty Yearout
                                                J. Gusty Yearout (YEA002)

                                                Attorney for Plaintiffs Greg Gilbert and Sonja Todd
OF COUNSEL:
YEAROUT & TRAYLOR, P.C.
3300 Cahaba Rd, Ste. 300
Birmingham, AL 35223
(205) 414-8180
gyearout@yearout.net


                                                /s/ Yurie Yeoul Bae
                                                Richard L. DeWeese, Jr. (DEW007)
                                                Yurie Yeoul Bae (BAE005)

                                                Attorneys for Defendant ADT Alabama Corp.
OF COUNSEL:
DEWEESE & BAE, LLC
                                       DOCUMENT 19
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 73 of 100



8191 Seaton Pl.
Montgomery, AL 36116
Telephone:    (334) 239-7994
Email:        richard@deweesebae.com
              yurie@deweesebae.com
                                          DOCUMENT 19
       Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 74 of 100



                                CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of January 2019, I electronically filed the foregoing
JOINT STIPULATION OF DISMISSAL with the Clerk of the Court using the ALAFILE system,
which will send notification of such filing to counsel of record as follows:

       J. Gusty Yearout, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223

       William P. Traylor, III, Esq.
       YEAROUT & TRAYLOR, P.C.
       3300 Cahaba Rd, Ste. 300
       Birmingham, AL 35223


       I further certify that on this same day, I have served a copy of the foregoing by placing a
copy of the same in the United States mail, postage prepaid and property addressed to the
following:

           ADT, LLC
           c/o CT Corporation Systems
           2 North Jackson St
           Ste 605
           Montgomery, AL 36104

           ALARM ONE, INC.
           c/o Clint B. Choate
           1824 29th Ave. S.
           Ste. 206
           Birmingham, AL 35209




                                                     /s/ Yurie Yeoul Bae
                                                     Yurie Yeoul Bae (BAE005)
                                                     Of Counsel
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 75 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: YURIE YEOUL BAE
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 11:42:30 AM




    Notice Date:    1/30/2019 11:42:30 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 76 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: ALARM ONE, INC. (PRO SE)
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 11:42:30 AM




    Notice Date:    1/30/2019 11:42:30 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 77 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: ADT, LLC (PRO SE)
    C/OCT CORP SYSTEMS
    2 NORTH JACKSON ST., 605
    MONTGOMERY, AL, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 11:42:30 AM




    Notice Date:    1/30/2019 11:42:30 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 78 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 11:42:30 AM




    Notice Date:    1/30/2019 11:42:30 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 79 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: DEWEESE RICHARD LEON JR.
    richard@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 11:42:30 AM




    Notice Date:    1/30/2019 11:42:30 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 80 of 100


                                      AlaFile E-Notice




                                                                      68-CV-2018-900874.00


To: YURIE YEOUL BAE
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

            The following STIPULATION OF DISMISSAL was FILED on 1/30/2019 11:42:30 AM




    Notice Date:    1/30/2019 11:42:30 AM




                                                                     KAREN DUNN BURKS
                                                                   CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                                 1851 2ND AVENUE NORTH
                                                                              SUITE 130
                                                                     BESSEMER, AL, 35020

                                                                               205-497-8510
                                           DOCUMENT 21
 Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 81 of 100




             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                              BESSEMER DIVISION

ESTATE OF JAMES ALLMAN, DEC.
                                                  )
GREG GILBERT ADMINIST,
ESTATE OF BARBARA PIPER
                                                  )
ALLMAN, DEC. SONJA TODD PE,
                       Plaintiffs,                )
                                                  )
                   V.                             )            Case No.: CV-2018-900874.00
                                                  )
ADT ALABAMA CORP.,                                )
ALARM ONE, INC.,                                  )




                                                    R
ADT, LLC,                                         )
                             Defendants.          )




                                                  DE
                                               OR
                                              ORDER
                                           D
                                    SE


The Court having considered the Joint Stipulation of Dismissal without prejudice as to Defendant ADT
Alabama Corp. (Doc. 19), and for cause shown it is hereby ORDERED that all claims asserted by
                         O



Plaintiffs Greg Gilbert and Sonja Todd against Defendant ADT Alabama Corp. are hereby dismissed
without prejudice.
                      OP
                    PR




DONE this[To be filled by the Judge].
                                                  /s/[To be filled by the Judge]

                                                  CIRCUIT JUDGE
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 82 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: YURIE YEOUL BAE
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:59:46 AM




                                              [Filer: ]


    Notice Date:    1/30/2019 11:59:46 AM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 83 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: ALARM ONE, INC. (PRO SE)
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:59:46 AM




                                              [Filer: ]


    Notice Date:    1/30/2019 11:59:46 AM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 84 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: ADT, LLC (PRO SE)
    C/OCT CORP SYSTEMS
    2 NORTH JACKSON ST., 605
    MONTGOMERY, AL, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:59:46 AM




                                              [Filer: ]


    Notice Date:    1/30/2019 11:59:46 AM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 85 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:59:46 AM




                                              [Filer: ]


    Notice Date:    1/30/2019 11:59:46 AM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 86 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: DEWEESE RICHARD LEON JR.
    richard@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 11:59:46 AM




                                              [Filer: ]


    Notice Date:    1/30/2019 11:59:46 AM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
                                     DOCUMENT 23
                                                                      ELECTRONICALLY FILED
      Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 871/30/2019
                                                                 of 100 12:36 PM
                                                                        68-CV-2018-900874.00
                                                                        CIRCUIT COURT OF
                                                                   JEFFERSON COUNTY, ALABAMA
                                                                    KAREN DUNN BURKS, CLERK

          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                           BESSEMER DIVISION


 ESTATE OF JAMES ALLMAN, DEC.
                                 )
 GREG GILBERT ADMINIST,
 ESTATE OF BARBARA PIPER ALLMAN,
                                 )
 DEC. SONJA TODD PE,
 Plaintiffs,                     )
                                 )
 V.                              ) Case No.:               CV-2018-900874.00
                                 )
 ADT ALABAMA CORP.,              )
 ALARM ONE, INC.,                )
 ADT, LLC,                       )
 Defendants.                     )


                                       ORDER



The Court having considered the Joint Stipulation of Dismissal without prejudice as to
Defendant ADT Alabama Corp. (Doc. 19), and for cause shown it is hereby ORDERED
that all claims asserted by Plaintiffs Greg Gilbert and Sonja Todd against Defendant
ADT Alabama Corp. are hereby dismissed without prejudice.




DONE this 30th day of January, 2019.

                                        /s/ DAVID J HOBDY
                                        CIRCUIT JUDGE
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 88 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 12:36:22 PM




    Notice Date:    1/30/2019 12:36:22 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 89 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: BAE YURIE YEOUL
    yurie@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 12:36:22 PM




    Notice Date:    1/30/2019 12:36:22 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 90 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: DEWEESE RICHARD LEON JR.
    richard@deweesebae.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 12:36:22 PM




    Notice Date:    1/30/2019 12:36:22 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 91 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: ALARM ONE, INC. (PRO SE)
    C/O CLINT B. CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 12:36:22 PM




    Notice Date:    1/30/2019 12:36:22 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 92 of 100


                                      AlaFile E-Notice




                                                                        68-CV-2018-900874.00
                                                                        Judge: DAVID J HOBDY
To: ADT, LLC (PRO SE)
    C/OCT CORP SYSTEMS
    2 NORTH JACKSON ST., 605
    MONTGOMERY, AL, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                      The following matter was FILED on 1/30/2019 12:36:22 PM




    Notice Date:    1/30/2019 12:36:22 PM




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                205-497-8510
                                                                                     DOCUMENT 25
                                    Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 93 of 100
                       \\3DICt47




                    im         FLORIDA
                                         vh-
                                                                    NOTICE TO CLERK
                                                       REQUIREMENTS FOR COMPLETING SERVICE BY
                                                          CERTIFIED MAIL OR FIRST CLASS MAIL
                          4D.i*n
                        OF AVN


                                            IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                   GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A


                                                                                                                               68-CV-2018-900874.00

           To: CLERK BESSEMER
               clerk.bessemer@alacourt.gov



           TOTAL POSTAGE PAID: $24.38

           Parties to be served by Certified Mail - Return Receipt Requested




           Parties to be served by Certified Mail - Restricted Delivery - Return Receipt Requested
           ADT ALABAMA CORP.                                                                                                       Postage: S12.19
           C/O SANG TAE KIM
           323SAMFORDVILLAGECT.#100
           AUBURN, AL 36830


           ALARM ONE. INC.                                                                                                     Postage: $12.19
           C/O CLINT B. CHOATE
           1824 29TH AVE.S..#206
           BIRMINGHAM, AL 35209



           Parties to be served by First Class Mail



            U.S. Postal Service                                                                 U.S. Postal Service
            CERTIFIED MAIL® RECEIPT                                                             CERTIFIED MAIL® RECEIPT
    EO      Domestic Mail Only
    ui                                                                                          Domestic Mail Only
                                                                                         JT
    cQ                                                                                   eO
            For delivery information, visit our website at   www.usps.com*.                     For delivery Information, visit our website at www.usps.com'.
    r-                                                                                   r-
     -q             OFFICIAL USE                                                                        OFFsC s / L USE
                                                                                                                                                                  -mm
•   r
    m
    ru
    m
                                                       tvii-qoet'i                       ru
                                                                                         ru
                                                                                         ru
                                                                                                                                               livin
    a
    0
                     Certified Fee

              Return Receipt Fee
                                          ^ • —
                                                              / /   rosimanc             •
                                                                                         O
                                                                                                                           $45
    1 I   (Endorsement Required)                              Q;     HeFa                        Return Receipt FeA-
                                                                                         r~l (Endorsement Required)
                                                                                                                         /Jby. ri f~
                                                                                                                                    i"                            Here
                                                             '<0
    a                                                                                    •                                                             ft
                                                                                                                           5
           Restricted Delivery Fee
                                         SlO %
                                                                                                                              m r$
                                                         /                                     Restricted Delivery Fee                                             GO
          (Endorsement Required)                                                                                                                 r*i
    •                                                                                    a
                                                                                              (Endorsement Required)
                                                                                                                               I
    r-                                                                  o                r-
    co
    ru
            Total Postage & Fees
                                         $/^if                          J                co
                                                                                         ru
                                                                                                Total Postage & Fees      $


                                                                                                                                                —jr<
               WMkw
          Sent To                                                                             Sent To
                                                              t SSMHM
    =r

    a     Street'
                                                                                         zr
                                                                                         o    'SimSisWprRo.:",
                                                                                                                                                            Itl          hSSr
          or PO Box No.
    r-                                                                                   r-   or PO Box No.
                                                                                                                                     .J^Z— i
          'City,'State'ZfP+4                                                                  'c'^.'siaie'ZIP+'4''\

                                                                                                                         iilfM rvATVirn.         i
                                                         SBSBtilBin            IBS            PS Form 3800, July 2014                           See Reverse (or Instructions
                                                                    DOCUMENT 26
                        Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 94 of 100
     y>^p<NBSg>v-re
                          VAX

      ai i A I                                NOTICE TO CLERK
     I                                  REQUIREMENTS FOR COMPLETING SERVICE BY
                FLORIDA                    CERTIFIED MAIL OR FIRST CLASS MAIL
               Aixwn
           OF M>Sri



                                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                       GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A

                                                                                  68-CV-2018-900874.00

To: CLERK BESSEMER
    clerk.bessemer@alacourt.gov



TOTAL POSTAGE PAID; $12.19

Parties to be served by Certified Mail - Return Receipt Requested




Parties to be served by Certified Mail - Restricted Delivery - Return Receipt Requested
ADT. LLC                                                                          Postage: $12.19
C/OCT CORP SYSTEMS
2 NORTH JACKSON ST., 605
MONTGOMERY, AL. AL 36104



Parties to be served by First Class Mail




      U.S. Postal Service"
      CERTIFIED MAIL® RECEIPT
m      Domestic Ma" Only
r-
r-    ror c^ivefy W-'niation, vlsf. our website at www.usps.com*.
m

m
               _                          AL USE
m
m
                                   $
                                     .n     c,v-iS7W?f
                                            Sj-t /0M3
a
•
                   Certjfied Fee
                                    3.1IS              Postmark
a
a
     (Er
      Restricted Delivery Fee
                                   rAI-S                 Here


 ,   (Endorsement Required)
r-
cO    Total Postage 4 Fees
ru
     Sent To
                            C o XT Co
r-   or PO Box No.
     C'iiy.'siaieyzfP*4
                       'V ointaovwe-rw.
     PS Form 3800. July 2014                   Sec Reverse lor Instructions
                                                      SENDER: COMPLETE THIS SECTION
                                                                                                                                   COMPLETE THIS SECTION ON
                                                                                                                                                            DELIVERY
                                           • Complete items 112. and 3.                                                            A. Signature
              Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 95 of 100




                                           • Print your name and address on the rev
                                                                                      erse
                                             so that we can return the card to you.                                                X            0
                                                                                                                                           V 1AJJ. ft
                                                                                                                                                                                     • Agent
                                           • Attach this card to the back of the ma                                                                                            l OfaMressee
                                                                                   ilpiece,                                        B. Received by (Printed Name)
                                                                                                                                                                               C. Date of Delivery
                                             or on ti\e front if space permits.                                                                                                         )
                                     1. Article Addressed to:
                                                                                                                                  D. Is delivery address different from item
                                                                                                                                                                             1? • Yes
                                                                                                                                     If YES, enter delivery address below:
                                                                                  ADT, LLC                                                                                      • No
                                                                                  C/O CT CORP SYSTEMS                                        CV18 /900874
DOCUMENT 27




                                                                                  2 NORTH JACKSON ST., 605
                                                                                  MONTGOMERY, AL 36104
                                                                                                                                                                     to
                                                                                                                               3, Sen/ice Type
                                                                                                                                                                         • Priority Ma
                                                                                                                               • Adult Signature
                                                                                                                                                                         • Registered
                                                                                                                               • Adu lt Signature Res tricted
                                                                                                                                                                             a
                                                                                                                                                              Delivery   • R   istened Mail Restricted
                                                                                                                               Certified Mall®
                                                                                   9590 9402 4262 8121 0052 12                 • certified MailRestricted Delivery        j" ery
                                                                                                                                                                         KHeturn Receipt for
                                                                                                                               • Collect on Delivery                       Merchandise
              2.                                                                     Number (Transfer from service label)      • Collect on Delivery Restricted Delivery
                                                                                                                                                                         • Signature Confirmation^
                                                                                                                               • Insured Mall
                                                                                                                                                                         • Signature Confirmation
                                                                                                   55 7D DD 0D ES 31 37 75                       itricted Delivery         Restricted Delivery
^ PS Form                                                                            3811   , July 2015 PSN 7530-02-000-9053
                                                                                                                                                                      Domestic Return Receipt
                                                                                                                                                                             "




                 USPS TRACKING# .
                  /••i'   V V        /   •• W V •.   ^
                                                                                   First-Class Mail
                                                                                   Postage & Fees Paid
                                                                                   USPS
                                                                                   Permit No. G-10

             *   ''T.


    IS™ 14D2 421.5 fllEl QDSE IE
  United States                 • Sender; Please print your name, address, and ZIP+4® in this box*
  Postal Service
                                                         OFFICE OF THE CIRCUIT CLERK
    fllfO IN              p10                            BESSEMER DIVISION
                                                                                                                                                                             DOCUMENT 27




                                                         JEFFERSON COUNTY, ALABAMA
           fEB 0 4W                                      P.O. BOX 1310
            CIRCUtT dlU*
                                                         BESSEMER, ALABAMA 35021-1310
          BESSEMER PNlSM
      JEFFERSW couff.
                                                                                                         Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 96 of 100




"-131010
          Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 97 of 100


                                     AlaFile E-Notice




                                                                          68-CV-2018-900874.00
                                                                          Judge: DAVID J HOBDY
To: TRAYLOR WILLIAM PAUL III
    ttraylor@yearout.net




                          NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                68-CV-2018-900874.00

                           The following matter was served on 1/31/2019

                                          D003 ADT, LLC
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       KAREN DUNN BURKS
                                                                     CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                                   1851 2ND AVENUE NORTH
                                                                                SUITE 130
                                                                       BESSEMER, AL, 35020

                                                                                  205-497-8510
                                                                                                                                ;|
                                                                                  KAREN DUNN BURKS
                                                                                                                                         BSu
                                                                                  CIRCUIT CLERK                                                           V '•!?
              Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 98 of 100




                                                                                  P.O. BOX 1310
                      3
                                                                                  BESSEMER, ALABAMA 35021-1310
                                                                                                                      || pfor
                                                                                                                      *'* fi ika
                                                                                                                   FES 03 2ms
DOCUMENT 29




                                                                                                                 BESSfMS;
                                                                                                                                          \
                                                                                                                                         SIKIE                     n? i           72B2 /et /I'
                                                                                   ri
    I                                                                                                                                              RETURN TG SENDER                                 \
                                                                                                                                               UHDELIVERABLE AS ADDRESSED
                                                                                                                                                   iiwAatt TO ftSRHARO
                                                                                                                                     '   BC 3S8zu3i0ie                    nzsg-eTis^-u-^2               \I
                                                                                                                                               i ( nuu\ ni ? im      I H U I \ lu \\\\u\   \\ MM*
                                                     DOCUMENT 29


m
&
3
                Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Page 99 of 100
                      X&
                        &
                        $                      AlaFile E-Notice
          /» m
          w|^

    -r     AO »#» —   **
          or AtK
                                                                                 68-CV-2018-900874.00
                                                                                 Judge: DAVID J HOBDY
To: ALARM ONE, INC. (PROSE)
    C/O CLINT B.CHOATE
    1824 29TH AVE.S.,#206
    BIRMINGHAM, AL, 35209-0000




                        NOTICE OF ELECTRONIC FILING

                            IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

             GREG GILBERT ADMINISTRATOR ESTATE OF JAMES ALLMAN, DEC. ET AL V. ADT A
                                      68-CV-2018-900874.00

                               The following matter was FILED on 1/30/2019 12:36:22 PM




         Notice Date:        1/30/2019 12:36:22 PM




                                                                                -KAREN DUNN BURKS-
                                                                              CIRCUIT COURT CLERK
                                                                       JEFFERSON COUNTY, ALABAMA
                                                                            1851 2ND AVENUE NORTH
                                                                                          SUITE 130
                                                                                 BESSEMER, AL, 35020

                                                                                         205-497-8510
                                     DOCUMENT 29
     Case 2:19-cv-00374-MHH Document 1-1 Filed 03/01/19 Pager.L100
                                                                ,r,* ,ijvvjiNiv.,A-U.L.i nucu
                                                                 w     of 100
                                                                          v

                                                                   1/30/20]     9 12:36 PM
                                                                        68-CV-2018-900874.00
                                                                        CIRCUIT COURT OF
                                                                   JEFFERSON COUNTY, ALABAMA
                                                                    KAREN DUNN BURKS, CL ERK

           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BESSEMER DIVISION


 ESTATE OF JAMES ALLMAN, DEC.
                                 )
 GREG GILBERT ADMINIST,
 ESTATE OF BARBARA PIPER ALLMAN,
                                 )
 DEC. SONJA TODD PE,
 Plaintiffs,                    )
                                )
 V.                             ) Case No.:                CV-2018-900874.00
                                          )
 ADT.ALABAMA CORP.
 ALARM ONE, INC.,                         )
 ADT, LLC,                                )
 Defendants.


                                       ORDER



The Court having considered the Joint Stipulation of Dismissal without prejudice as to
Defendant ADT Alabama Corp. (Doc. 19), and for cause shown it is hereby ORDERED
that alf claims asserted by Plaintiffs Greg Gilbert and Sonja Todd against Defendant
ADT Alabama Corp. are hereby dismissed without prejudice.




DONE this 30th day of January, 2019.

                                        Isl DAVID J HOBDY
                                        CIRCUIT JUDGE
